Citation Nr: 1401412	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-42 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION


The Veteran served on active duty from December 1970 to January 1973.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Chicago, Illinois.

In July 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder.  During the hearing, the Veterans Law Judge amended the issue on appeal to service connection for an acquired psychiatric disorder, to include PTSD, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled). 

In July 2012, the Veteran submitted a waiver of initial review of the evidence by the Agency of Original Jurisdiction ("AOJ") in accordance with 38 C.F.R. § 20.1304 (c) (2013), along with additional VA treatment records.  The Board accepts this evidence for inclusion in the record. 

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims that he has an acquired psychiatric disorder as a result of several stressful incidents during active duty service in Germany.  After a thorough review of the evidence, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim.

As an initial matter, the Board observes that a letter in the Virtual VA claims folder, received in October 2008, shows that the Veteran is in receipt of Social Security Administration ("SSA") disability insurance payments.  The United States Court of Appeals for Veterans Claims ("Court") has held that VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  Tetro v. Gober, 14 Vet. App. 110 (2000).  The possibility that SSA records could contain evidence relevant to his claim cannot be foreclosed absent a review of those records.  As such, the Board finds that an attempt should be made to determine if the Veteran is currently receiving SSA disability benefits, and if so, obtain any records currently associated with his claim.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).

Secondly, during the Board hearing, the Veteran mentioned additional stressful incidents in service, in which he reported that he was involved in two motor vehicle accidents.  As there is no evidence of record to support such accidents, and the Veteran's representative has stated that such records may still be in existence, an attempt to obtain such records to support the Veteran's claim must be made.  

At the hearing, the Veteran also mentioned that, during service, he obtained outpatient mental health treatment on a few occasions.  He also reported that, shortly after discharge from service, while living in California, he began receiving private mental health treatment.  Neither the in-service mental health records, nor the private treatment reports are of record.  Accordingly, an attempt to obtain these records must also be made.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request any and all records related to the Veteran's claim of entitlement to disability benefits, to include any decision made by an Administrative Law Judge and any medical record relied upon by SSA in making its decision.  Any records obtained should be associated with the claims folder.  Any negative reply must be included in the claims folder.
2.  The RO/AMC should send the Veteran an authorization and release form to allow it to obtain any private treatment reports from health care providers who are or have previously treated him for a mental health disorder, to include PTSD.  

An attempt should also be made to search for records for the Veteran's in-service mental health treatment, (identified by the Veteran as possibly being performed by a Captain Christie).  

The Veteran should also be asked to identify the dates of his two (2) motor vehicle accidents in service, and provide as much information as possible to allow VA to attempt to also obtain any police reports or accident or incident reports related to these accidents.  The Veteran should also be asked to provide additional information regarding the personal assault that occurred in service and provide as much information as possible to allow VA to attempt to obtain any police reports or accident or incident reports as well as any special action reports related to any of the claimed stressors.

All records obtained should be associated with the claims folder.  Any negative response must also be associated with the claims folder.

3.  The RO/AMC should prepare a formal finding memorandum regarding the presence or absence of the above records.  The appellant should be notified of such findings and be provided with an opportunity to respond.

4.  Thereafter, the RO/AMC should review the claims folder to ensure that the foregoing requested development has been completed.  After completion of the above, the RO/AMC should take any additional development necessary, to include an examination addendum if any additional relevant information is obtained pursuant to this remand.

5.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


